 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10   HIEU HO TRONG THAI,                          Case No. 8:18-01884 CJC (ADS)

11                               Petitioner,

12                               v.               ORDER ACCEPTING
                                                  REPORT AND RECOMMENDATION OF
13   RONALD DAVIS, Warden,                        UNITED STATES MAGISTRATE JUDGE
                                                  AND DISMISSING CASE
14                               Respondent.

15

16          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition and all the

17   records and files herein, including the Report and Recommendation of the assigned

18   United States Magistrate Judge issued August 12, 2019, [Dkt. No. 10], and Petitioner’s

19   Objections to the Report and Recommendation, [Dkt. No. 11].

20          The Court has engaged in a de novo review of those portions of the Report and

21   Recommendation to which objections have been made. Although Petitioner reasserts

22   that actual innocence is the basis for avoiding AEDPA statute of limitations, this Petition

23   is not based on actual, factual innocence. Petitioner argues that recent changes to

24   California’s murder statute support his assertion that California’s theory of provocative
 1   act murder is unconstitutionally vague, resulting in his actual innocence. Petitioner also

 2   admits that some California Superior Courts have found the state Senate Bill 1437,

 3   which in part amended California’s murder statutes, to be unconstitutional and declined

 4   to apply it, including in this Petitioner’s underlying case and as to this Petitioner. See

 5   [Id., at pp. 26–27]; [Dkt. No. 11-1, pp. 125–28]; Superior Court of the State of California,

 6   County of Orange, Case 05ZF0082 (denying Petitioner’s request for resentencing on this

 7   basis). Furthermore, Petitioner admits to being a gang member, participating in the car

8    chase and shoot out, shooting five shots at the rival gang’s vehicle, which carried the

 9   actual shooter of the victim, who was riding in the same car with Petitioner. Even under

10   California revised murder statutes, this is not a case of actual innocence warranting an

11   exception to the AEDPA statute of limitations.

12          Accordingly, IT IS HEREBY ORDERED:

13          1.     The United States Magistrate Judge’s Report and Recommendation [Dkt.

14                 No. 10] is accepted;

15          2.     The Petition is dismissed with prejudice; and

16          3.     Judgment is to be entered accordingly.

17

18   DATED: September 6, 2019                   _____________________________
                                                HONORABLE CORMAC J. CARNEY
19                                              United States District Judge

20

21

22

23

24



                                                   2
